DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
The amended claims filed on January 29th, 2021 have been entered.

Allowable Subject Matter
	Claims 1-6, 8-9 and 11-12 are allowed.
	The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Steele et al. (U.S. 2005/0072567 A1) which teaches a heating installation for hydrocarbon extraction tubing via a well, linking a surface to an extraction zone, comprising:  a cylindrical casing, means to enable a hot fluid, to be made to circulate from the surface to the well zone to be heated, wherein the circulation means comprises a casing, a first heating tubing, a second heating tubing surrounding the first tubing to bring the hot fluid towards the surface, but fails to teach a first thermally insulated heating tubing is fitted with an electric heating wire arranged against an inner wall of the first inner pipe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. C. P./ 
Examiner, Art Unit 3672


/TARA SCHIMPF/Primary Examiner, Art Unit 3672